Case 1:16-cr-00838-DLC Document 97 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

poe eee x
UNTTED STATES OF AMERICA l6cr838—2 (DLC)
-v- 3 ORDER
LAZARG MANUEL MARTINEA-ALONZAO,
Defendant. :
dene ee x

DENISE COTE, District Judge:

A sentencing on a specification of violation of supervised
release is scheduled to occur on April 16, 2021 at 10:00 AM.
Due to the COVID-19 pandemic, the defendant may have the option
of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on April 8, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
March 25, 2021

bevel

NISE COTE
United States District Judge

 
